Citation Nr: 1426455	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches as secondary to service-connected scars of the forehead and right temple with retained shell fragment (SF) of the right temple (hereinafter "scars with SF").

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for vertigo as secondary to service-connected disability.

3.  Entitlement to service connection for headaches as secondary to service-connected disability.

4.  Entitlement to service connection for vertigo as secondary to service-connected disability.

5.  Entitlement to service connection for pain palpitation on right side of head with an inability to sleep on the right side (hereinafter "pain palpitation on right side of head").

6.  Entitlement to service connection for difficulty chewing and speaking due to the connective tissue muscle that extends from the temporal area to the jaw hinge (hereinafter "difficulty chewing and speaking").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1990 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Wichita, Kansas certified the appeal to the Board.  

The Veteran testified before a Decision Review Officer (DRO) at a July 2012 RO hearing, and a transcript of this hearing is of record.  The Veteran also testified before the undersigned Veterans Law Judge at a January 2013 videoconference hearing, and a transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In an October 2012 correspondence, the Veteran has raised a claim for service connection for blurry vision as secondary to service-connected disability.  This claim has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACTS

1.  In a final August 1990 rating decision, the RO denied a claim for entitlement to service connection for headaches.  

2.  The evidence received since the August 1990 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  The preponderance of the competent and credible evidence of record does not show that the Veteran's headaches are related to a disease or injury in service; headaches are not caused or aggravated by service-connected  disability.  

4.  In a final October 2008 rating decision, the RO denied a claim for entitlement to service connection for vertigo.

5.  The evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for vertigo.

6.  The preponderance of the competent and credible evidence of record does not show that the Veteran's vertigo is related to a disease or injury in service; vertigo is not caused or aggravated by service-connected disability. 

7.  The preponderance of the competent and credible evidence of record does not show that the Veteran's pain palpitation on the right side of the head is related to a disease or injury in service; pain palpitation on the right side of the head is not caused or aggravated by service-connected disability.

8.  The preponderance of the competent and credible evidence of record does not show that the Veteran's difficulty chewing and speaking is caused by a disease or injury in service; difficulty chewing and speaking is not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied the Veteran's claim for service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria to establish entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

4.  The October 2008 rating decision that denied the Veteran's claim for service connection for vertigo is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for vertigo.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria to establish entitlement to service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

7.  The criteria to establish entitlement to service connection for pain palpitation on right side of head have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  The criteria to establish entitlement to service connection for difficulty chewing and speaking have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). )

The VA satisfied its duty to notify when it issued a September 2010 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  This letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claims for service connection.  Id.  

As noted above, the Veteran testified at a RO hearing in July 2012 and a Board hearing in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearings, the DRO and VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

In August 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disabilities.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).




II.  New and Material Evidence Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Headaches

The Veteran's original claim for service connection for headaches was denied in an August 1990 rating decision; the Veteran did not appeal this decision and it is final.  In a May 2009 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for headaches and denied the claim on the merits.  Prior to the expiration of the appeal period stemming from the May 2009 rating decision, the Veteran submitted additional medical evidence in support of his claim, therefore the May 2009 rating decision is not final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013). The current appeal stems from the May 2009 rating decision. 

In the August 1990 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of shrapnel wound with headaches, because the RO found that the Veteran had not presented evidence that showed his current headaches were caused by his service-connected head injury.

Since the last prior final rating decision in August 1990, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  In January 2013, the Veteran testified at his Board hearing that a private physical therapist, Mr. Shire, who treated his headaches, told him that the SF in his head caused his headaches.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  It is presumed credible for the purposes of reopening.  Consequently, the claim of entitlement to service connection for headaches is reopened.  

Vertigo

The Veteran's original claim for service connection for vertigo was denied in an October 2008 rating decision.  In November 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a notice of disagreement.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the October 2008 rating decision.  Therefore, the October 2008 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

In the October 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for vertigo because the RO found that the Veteran had not presented evidence of chronic dizziness in service or any evidence to link his current vertigo to his in-service head injury.  

Since the last prior final denial in October 2008, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  In January 2013, the Veteran testified at his Board hearing that Mr. Shire told him that the SF in his head caused his dizziness.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  As in the previous claim, the Veteran's testimony will be presumed credible for the purpose of reopening the claim. Consequently, the claim of entitlement to service connection for vertigo is reopened.  





III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that while serving in Vietnam, he sustained a head injury which left him with a SF in his head.  As the fragment was too deep to remove, the Veteran was told that it was left in his head.  He argues that as a result, the SF has caused him to experience headaches, dizziness, pain palpitation on right side of his head preventing him from sleeping on his right side, and difficulty chewing and speaking.  See February 1990 statement and July 2012 RO hearing transcript.  

The Veteran's service treatment records reflect that in August 1968, the Veteran sustained a SF wound to his right temporal area.  The SF was not removed because it was too deep.  Since the head injury, the Veteran complained of severe headaches in the right frontal temporal area, which he said were worse in the morning, but the symptoms did not progress when he was in the field.  The Veteran also complained of dizziness while walking or bending over, but no loss of consciousness.  The records document that objective evaluations showed normal neurologic findings as well as a well-healed head wound.  X-rays of the Veteran's skull showed the shrapnel, but found his skull to be otherwise normal.  See August 1968 and September 1968 service treatment records.  

At the Veteran's January 1970 separation examination, the examiner found no abnormal neurologic results, however, the examiner did note the Veteran's shrapnel in his head and his complaints of severe headaches.  The Veteran did not indicate problems with dizziness or fainting spells.  See January 1970 self-report of medical history. 

A March 1990 VA radiology report documents the findings of a skull x-ray performed on the Veteran.  The report reflects that the Veteran had a small fragment embedded in the soft tissues on the right side of his temporal area.  There were no other foreign bodies or other pathology found.  

An August 2002 private treatment record documents the Veteran's report of headaches over the previous week.  He attributed his headaches to the retained SF in his head.  An objective evaluation revealed focal tenderness over the right temple area.  A CT head scan showed a small metallic soft tissue foreign body in the right frontal region and otherwise normal results.  

At an August 2008 VA examination for the Veteran's claimed headaches and dizziness, the Veteran reported experiencing, since his in-service head injury, weekly moderate and severe headaches with could last one to two days.  He also said he sometimes experienced dizziness associated with the headaches.  Upon objective evaluation of the Veteran, including an x-ray of his skull, the VA examiner found that the Veteran had normal motor, sensory and cerebellar examination results, his reflexes were normal and his cranial nerves were intact.  The x-rays revealed a small metallic foreign body adjacent to the right frontal bone, but found no bone abnormality, no fracture and no other foreign bodies.  The examiner diagnosed the Veteran with subjective headaches and vertigo and opined that they were less likely than not the result of the retained metal fragment that he sustained as a result of his in-service shrapnel head wound.  In concluding that the Veteran's headaches and vertigo were not related to the retained SF, the examiner relied on the findings that the SF did not involve the bone or the brain and that the SF was embedded in the soft tissues of the right frontal temporal region.  

VA treatment records from January 2009 to November 2010 document that the Veteran continued to complain of headaches.  

A January 2009 VA treatment record reveals that the Veteran's headaches were intermittent with no precipitating factors.  The Veteran described feeling anxious and having radiating headaches on both sides starting from his occipital region to his temples.  The VA treating physician found that his complaints were consistent with a tension headache and that there was a large anxiety component to the headaches.  An x-ray showed that the SF was adjacent to the right frontal bone with no bone involvement.  No tenderness was found in the area.  The VA treating physician could not opine whether the small fragment in the Veteran's head caused or aggravated his headache symptoms.  

In August 2009, the Veteran was examined by a VA neurologist.  The Veteran explained that he has had headaches for over 40 years and that he attributed them to the SF in his head.  He described the headaches as sharp to shooting, but mostly numbing pain located in the top of his head, but sometimes in the right side.  He denied having any other symptoms associated with the headaches, such as nausea, vomiting, photophobia, phonophobia, or visual disturbance.  He did report experiencing occasional dizziness.  The Veteran's neurological examination was normal.  The VA neurologist diagnosed the Veteran with chronic tension-type headaches, found no evidence that the foreign body in his head was related to his headaches, and, instead, found that the headaches were tension muscle contraction headaches.  The VA neurologist recommended treating the headaches with physical therapy and stress management and stated that pain medication would not resolve the problem.  

An April 2010 statement from his private physical therapist, Mr. Shire, described how he had treated the Veteran for his recurrent headaches.  Mr. Shire said the Veteran reported having headaches since his in-service SF injury and that the symptoms had worsened to headaches migrating into his occipital region and in the right jaw.  Mr. Shire said he reproduced those symptoms by applying direct palpation to the right temporal region and masseter muscle (facial muscle that plays a major role in the chewing of food).  Mr. Shire used light therapy to relieve the Veteran's symptoms, but the Veteran experienced little improvement.  Mr. Shire suggested removing the SF, but the Veteran declined.  Mr. Shire did not indicate a cause for the Veteran's headaches.  After receiving no improvement in the Veteran's symptoms, the treatment with Mr. Shire ended. 

At his August 2012 VA examination, the Veteran reported symptoms of pain in his right temporalis muscle which occurred when he spoke or chewed.  Upon objective evaluation, the examiner found normal TMJ (jaw joint) and oral examination results.  The Veteran had missing teeth which had been replaced with upper and lower dentures.  The VA examiner found sensitivity to palpation at the right temporalis muscle.  Imaging of the Veteran's mouth showed that the Veteran had lost teeth, but was otherwise unremarkable.  His mandible range of motion was within normal limits and there was no functional impairment of chewing.  The VA examiner diagnosed the Veteran with myalgia (muscle pain) and myositis (muscle inflammation) in the right temporalis muscle, but concluded that this condition was not likely caused by the Veteran's scars to his forehead and right temple with retained shell fragment of the right temple.  

At this same VA examination, the Veteran was also examined for his complaints concerning his headaches, vertigo, and pain palpitation on right side of his head with an inability to sleep on the right side.  With regards to his vertigo, he reported its onset as five years after separation from service and he denied having any other associated symptoms.  The VA examiner found no signs or symptoms attributable to a chronic ear infection or inflammation.  The Veteran's ear examination was normal.  As for his headaches, the Veteran reported constant head pain from his right temple radiating over the top of his head, which had its onset five years after discharge.  The Veteran reported no associated symptoms related to his headaches.  He reported treating his symptoms with over-the-counter aspirin.  With regard to the Veteran's complaints of pain palpitation to the right side of his head with an inability to sleep, the VA examiner noted that the Veteran indicated that this pain was triggered by the mechanical movement of his chewing and speaking, and, was therefore, unrelated to sleeping.  

The VA examiner concluded that the Veteran's headaches, vertigo, and pain palpitation on right side of his head were less likely than not related to the retained shell fragment in his right temple.  For the vertigo, the VA examiner found no current assessment of vertigo, based on his objective findings, and the finding that the SF was outside the structure of the ear that relates to equilibrium.  For his headaches, the VA examiner found that the Veteran had been previously diagnosed with having tension headaches by a neurologist in 2009 and his current neurological assessment was normal.  For all three conditions, the VA examiner relied on the lack of nerve involvement or compression based on the location of the foreign body in concluding that these conditions were not related to his right temple SF. 

At his January 2013 Board hearing, the Veteran testified that his headaches, difficulty chewing and speaking, and pain palpitation to the right side of his head all began five years after separating from service.  His vertigo started about twenty years ago.  He said Mr. Shire, his private physical therapist, told him that the shrapnel in his head was causing all of these conditions.  The Veteran described being unable to open his mouth more than three-quarters of the way open without experiencing sharp pain.  He said that his difficulty chewing caused him to develop a nervous condition and speech impairment.  With regards to his headaches, the Veteran said that he used aspirin and lying down to relieve his symptoms.  The Veteran described intermittent dizziness mostly when walking or standing up when he was at work, although, his most recent report of dizziness occurred one month ago when he was sitting in a chair.  He did not report any previous ear conditions or infections.  

As an initial matter, the Board observes that the Veteran's service treatment records do show complaints for severe headaches and dizziness following his in-service head injury.  However, the Veteran testified at his Board hearing that his current headaches symptoms did not manifest until five years after his discharge and his current dizziness symptoms did not manifest until about twenty years after his discharge.  In other words, there are no assertions of continuity of symptomatology since service.  

The Board finds that the August 2012 VA examiner's opinions are highly probative regarding the etiology of the Veteran's claimed disabilities, as they are supported by reasoned explanations and represent the conclusions of a medical professional based on the physical examination of the Veteran and a review of his medical history.  These opinions carry more weight than the Veteran's unsupported lay statements, as the relationship between the Veteran's headaches, vertigo, difficulty chewing and speaking, and pain palpitation on right side of his head and his retained SF are medical determinations that are too complex to be made based on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The August 2012 VA examiner opined that the examiner's objective findings and the location of the fragment in the Veteran's head made it less likely than not that his claimed conditions were related to his in-service injury and retained SF.  In particular, the assessment was based on thorough review of diagnostic studies contemporaneous with the initial in-service injury which demonstrate a superficial wound, as well as post-service medical records.  Throughout the Veteran's medical history, there are no records that show any abnormal neurological findings, no ear conditions, or any disturbance of the SF in his head, to indicate any correlation between the Veteran's current headaches, vertigo, difficulty chewing and speaking, and his pain palpitation to the right side of his head and his in-service retained SF.  Further, his August 2009 VA treatment record explicitly documents the VA neurologist's opinion that the Veteran's chronic headaches were tension muscle contraction headaches unrelated to the retained SF.  

The Board has also considered the Veteran's testimony that Mr. Shire told him his claimed conditions were all attributable to his retained SF.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau, 492 F.3d at 1377.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, Mr. Shire's statement describing his treatment of the Veteran's headaches did not provide an opinion on the etiology of the Veteran's reported conditions.  As such, the Board finds the Veteran's representations as to opinions related to him by his private physical therapist, Mr. Shire, to be of extremely limited probative value.  

In sum, the Board finds that the preponderance of the evidence weighs against the Veterans claims of entitlement to service connection for headaches, vertigo, pain palpitation on right side of his head and difficulty chewing and speaking.  Therefore, the benefit of the doubt doctrine does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for entitlement to service connection for headaches is granted.  

Entitlement to service connection for headaches is denied.

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for entitlement to service connection for vertigo is granted.  

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for pain palpitation on right side of head with inability to sleep on the right side is denied.

Entitlement to service connection for difficulty chewing and speaking due to the connective tissue muscle that extends from the temporal area to the jaw hinge is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


